IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                          Assigned on Briefs August 18, 2009

                 STATE OF TENNESSEE v. LADONTE SMITH

             Direct Appeal from the Criminal Court for Davidson County
                     No. 96-A-155    J. Randall Wyatt, Jr., Judge




                  No. M2008-02095-CCA-R3-PC - Filed July 20, 2010


Petitioner, Ladonte Smith, was convicted by a Davidson County jury of one count of first
degree murder and two counts of attempted first degree murder stemming from a drive-by
shooting that occurred at a market. State v. Ladonte Montez Smith, M1997-00087-CCA-R3-
CD, 1999 WL 1210813, at *1-5 (Tenn. Crim. App., at Nashville, Dec. 17, 1999), perm. app.
denied, (Tenn. Oct. 9, 2000). He received a sentence of life with the possibility of parole for
the first degree murder conviction and seventeen years for each conviction for attempted first
degree murder, to run consecutively to the life sentence. Petitioner subsequently filed a
timely pro se petition for post-conviction relief, alleging, among other things, ineffective
assistance of counsel. The post-conviction court held a hearing on the petition, after which
the petition was denied. Petitioner now appeals. After a thorough review, we conclude that
Petitioner has failed to show that his trial counsel rendered ineffective assistance of counsel
and affirm the judgment of the post-conviction court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

T HOMAS T. W OODALL, J., delivered the opinion of the Court, in which D AVID H. W ELLES,
and R OBERT W. W EDEMEYER, JJ., joined.

Michael A. Colavecchio, Nashville, Tennessee, for the appellant, Ladonte Smith.

Robert E. Cooper, Jr., Attorney General and Reporter; Renee W. Turner, Assistant Attorney
General; Victor S. (Torry) Johnson, III, District Attorney General; and Tom Thurman,
Deputy District Attorney General, for the appellee, the State of Tennessee.
                                         OPINION

I. Background

        Petitioner, Joe Davis Martin, and Shaun Fly Smith were arrested for their involvement
in a drive-by shooting that took place on December 17, 1995, during which twelve-year-old
Jermiyer Warfield was shot and killed. Id. at *3. At the conclusion of the trial, Petitioner
was found guilty of first degree murder and two counts of attempted first degree murder. Id.
at *1. The convictions were affirmed by this Court on direct appeal. Id. The facts, as
summarized this Court on direct appeal, are as follows:

               Arnett Hayes testified that on Sunday, December 17, 1995, he and
       Chevron “Chevy” McAfee were driving around in a car Hayes had borrowed
       for the day from William “Tiger” Harris as part of a drug transaction. McAfee
       wanted to go to the home of the Smith defendants’ mother, and despite
       Hayes’s preference to the contrary, he drove to the residence. When they
       arrived, Hayes observed a suspicious gray van sitting ten to fifteen feet from
       the house with its lights on. Upon seeing the van, Hayes and McAfee drove
       to Vira Ashby’s house. Vira Ashby is Dallas Smith’s girlfriend; Dallas Smith
       is the Smith defendants’ brother. The defendants, Gary Jordan, Mitchell “Mo”
       Smith, Vira Ashby, and other persons were there. After a while, Hayes told
       the Smiths what he had seen at their mother’s house. The defendants became
       animated and anxious to go to the house. Defendant Shaun Fly Smith asked
       to use the car Hayes was driving, and Hayes agreed. The defendants and Gary
       Jordan went into the back room and retrieved guns, coats, gloves and ski
       masks. Defendant Joe Davis Martin had a long rifle-like gun; Gary Jordan had
       a shorter gun with a pump on the end; Defendant Ladonte Montez Smith had
       a Tec-9 or an Uzi. Hayes did not see Shaun Fly Smith with a gun, but he
       thought Smith probably had one.

               About an hour and a half later, Vira Ashby received a phone call. After
       the call, she informed Hayes that he was to say the car had been stolen and that
       he should not talk to the police. She also informed him not to worry, “they”
       would take care of the problem and the car. Ashby also informed Mitchell
       Smith, “[T]he problem was solved. It was through, taken care of.” Ashby
       later received a second call. According to Hayes, the caller wanted everyone
       to leave the house and for the guns “and stuff” to be put up. Hayes observed
       others in the house put guns in the attic. Hayes spoke with Shaun Fly Smith
       by telephone two times. Smith told Hayes to say that he had been robbed of
       the car at a market down the street by individuals wearing ski masks. If Hayes

                                             -2-
was taken to jail, he should not talk to the police, and Smith would hire an
attorney for Hayes.

        Several hours after he had arrived at Ashby’s residence, Hayes
eventually got a ride to his brother’s house. Hayes did not go to the police that
night, although he cooperated with them once they came to his house.

        Gary Jordan, a state witness, testified that he was being held on a first
degree murder charge and two attempted first degree murder charges. He was
testifying for the state as part of an agreement whereby his case was severed
from that of the Smiths and Martin, and he hoped to gain favorable
consideration at sentencing for his truthful testimony.

       In December 1995, Jordan was living back and forth between Vira
Ashby’s house and his aunt’s house. Jordan’s aunt is the Smiths’ mother.
About two weeks before December 17, 1995, Jordan and Shaun Fly Smith
committed an armed robbery of Willie Gene, who is an associate of Phillip
Patton, and someone named Cory. The heist yielded four kilos of cocaine,
which had a street value in excess of $100,000. Jordan had expected to get
one kilo for his participation in the crime, but he received nothing.
Nevertheless, he testified he was not upset that he had not received anything.

       According to Jordan, on December 16 Mitchell Smith, who is the Smith
defendants’ brother, was shot in the foot outside his mother’s home. Jordan
believed the shooting was in retaliation for the robbery Jordan and Shaun Fly
Smith committed approximately two weeks earlier. Prior to Mitchell Smith
being shot, Jordan had overheard Shaun Fly Smith arguing on the telephone
about the robbery. After Mitchell Smith was shot, Shaun Fly Smith asked
Jordan to get some ammunition, ski masks and gloves, which Jordan did.

       There had been a plan for the defendants and Jordan to meet the
individuals aggrieved over the drug robbery, which Jordan surmised would be
a confrontation to settle the dispute through gunfire. That confrontation never
took place because of police presence outside Vira Ashby’s home at the time
the defendants and Jordan were about to depart.

       Jordan stood guard at Ashby’s house all night on December 16 and the
morning of December 17. When he woke up in the early afternoon, Arnett
Hayes and Chevron McAfee were discussing a suspicious van they had seen
in front of the Smiths’ mother’s house. Jordan and the defendants selected

                                       -3-
weapons-Jordan had a 12 gauge Bryan pump shot gun, Shaun Fly Smith had
a 9 millimeter Glock, Ladonte Montez Smith had an assault rifle. Martin had
a .44 revolver and an assault rifle. The defendants and Jordan also took ski
masks and gloves. They loaded into a car they got from Hayes. They drove
by the Smiths’ mother’s house and through a housing project known as
“Dodge City” but saw no sign of the van. They also checked some houses
where some of the people associated with Phillip Patton lived. According to
Jordan, they thought Phillip Patton’s associates were behind Mitchell Smith’s
shooting.

       Finally, at about 2:00 p.m., the defendants and Jordan approached a
neighborhood market which was a known hangout for Phillip Patton’s
associates. As they rounded the corner to the store, they donned the gloves and
ski masks. Shaun Fly Smith called out, “What’s up, Kevin?” to Kevin
Robinson, and started firing. Jordan fired next, but his gun jammed. Martin
and Ladonte Montez Smith proceeded to fire, as well, as the car drove by the
market.

        The defendants and Jordan abandoned the car one street over from
Dodge City, taking the weapons with them. They threw out as many shells as
they could on the way. They ran through a yard and scaled a fence to get into
Dodge City. The defendants and Jordan left the weapons in the trunk of a car
belonging to one of Shaun Fly Smith’s friends. A person who Jordan did not
know took them to an apartment where two people named Andre and Anthony
lived. Later that evening, Ladonte Montez Smith and Jordan were given a ride
to a hotel, which they left within a couple of hours to go to Atlanta with Shaun
Fly Smith and Tim Covington in a white BMW. Jordan lived on the lam in
Atlanta, Nashville and McMinnville for a few weeks, but in January he turned
himself in to the authorities.

        By his own admission, Jordan was a hustler at the time of the crimes,
meaning he sold drugs and committed robberies. Likewise, Jordan knew the
defendant Martin to be a hustler with whom he had used cocaine. Jordan
identified Tim Covington as a drug dealer who worked for Shaun Fly Smith.
A police officer testified that Phillip Patton was a known drug dealer, as well.

       Unfortunately, the defendant’s and Jordan’s actions had tragic
consequences. Twelve-year-old Jermiyer Warfield, who was in the market
purchasing ice cream, was killed by the gunfire. Kevin Robinson was shot in
the leg; however, his injuries were not fatal. Congsuinia Holland, Jermiyer

                                      -4-
Warfield’s sixteen-year-old cousin, discovered a bullet hole in her jeans after
the incident. Several other people who were in the market escaped injury,
despite the extensive gunfire.

       Other evidence offered by the state established that Phillip Patton
owned the market at which the shooting occurred. The market was managed
by Tim Miller and Marcus Jordan. Miller was inside the store at the time of the
crimes.

        Arnett Hayes identified the car he had loaned to the defendants and
Jordan in a photographic exhibit. Several other witnesses identified this
vehicle from the photograph, as well. During his testimony, Kevin Robinson
identified the photograph of the vehicle in which he had seen three men
wearing ski masks with guns pointed out the window. Detective Clinton
Vogel, who was walking toward the market at the time of the shooting,
identified the same photograph as depicting the vehicle in which he had seen
four black males wearing ski masks shooting out of the car at the market.
William Seats, who was walking to work at the time of the incident, heard
shooting and saw a car with four people wearing ski masks and hoods inside.
The car was traveling in the direction of Dodge City. He identified the car in
the photographic exhibit. Billy Wright, who lives on a street behind Dodge
City, saw a suspicious car park near his house. Four young, black men
hurriedly got out of the car and went over the fence behind his house into
Dodge City. One of the men had something under his coat. Later, the police
arrived and took the car away. Mr. Wright identified the car from the
photograph.

        Within a short time after the crimes, officers who arrived at the scene
of the shooting and the abandoned car collected evidence, including shells and
bullets. A search warrant was executed at the Ashby residence on December
19, two days after the shooting. Guns and ammunition were recovered from
the attic area over the kitchen. Photographs of guns and ammunition were also
found, although the weapons depicted in these photographs were not
recovered.

       A forensic scientist testified that 7.62 x 39 cartridge casings from the
crime scene were fired from the same weapon as the same type casings found
in the abandoned car. These spent casings had been fired from a
semi-automatic or fully automatic assault rifle. Live 7.62 x 39 rounds
recovered from the Ashby residence were the same manufacturer as the spent

                                      -5-
casings recovered earlier. Spent 9 millimeter bullets recovered had
characteristics most commonly seen with firing from a Glock semi-automatic
pistol. Markings at the scene were consistent with a shotgun blast, and the
ammunition recovered from Ashby’s house included shotgun shells. However,
none of the weapons recovered from the search of the Ashby house two days
after the shooting could be determined to have fired the shell casings
recovered.

       During Shaun Fly Smith’s case-in-chief, Timothy Covington recalled
that the last time he had seen Shaun Fly Smith was in a game room on a
Sunday afternoon. He could not recall, however, whether this was the same
Sunday as the shooting. Covington testified that he had not gone to Georgia
with the defendants and Jordan on December 17 or 18, 1995, although he
conceded that his former roommate owned a white BMW.

       Mitchell Smith, who was serving time for drug possession, testified that
he was the only person at Ashby’s house on December 17 when Arnett Hayes
and Chevron McAfee came by. Smith claimed the only guns and ammunition
he had ever seen at the Ashby residence was the gun he himself carried.
Mitchell Smith essentially denied that any of the defendants were there that
day; he denied having seen Jordan at the Ashby house on any occasion.

        Shaun Fly Smith took the stand and testified he had been with two of
his four young children and his sister on the afternoon of the shooting. After
an outing at the movies and a pizza parlor, his sister had taken his children
home and he had gone to a pool hall. When he left the pool hall, he went to
a girl’s house in Antioch. This defendant denied any knowledge of a drug
robbery. He claimed he and Jordan had been friends in the past, but they were
no longer friends following an altercation in which Shaun Fly Smith beat up
Jordan. This defendant denied any participation in the shootings with which
he was charged. He also denied attempted intimidation of Arnett Hayes in
order to keep him from testifying. He claimed a facial injury was a result of
an altercation in jail, rather than a struggle with Hayes. He denied any conflict
with Phillip Patton, declaring that Patton “is all right with me.” He denied any
prior acquaintance with Martin. Shaun Fly Smith also testified he had lived
on the lam for six months before he was apprehended. He claimed he had
heard a “police murder squad” was looking for him to kill him.

      Joe Davis Martin testified on his own behalf. He claimed he was living
with his girlfriend, Angelina Majors, in December 1995. He had been

                                       -6-
       temporarily disabled in a car wreck and was unable to work; however, his
       girlfriend was working at a nursing home on December 17. On that date, the
       defendant Martin was home cooking dinner. Miss Majors called this
       defendant on her breaks around 10:00 a.m., 12:30 p.m. and 2:15. She made a
       third call right before she left work, and she arrived home around 4:00 p.m.
       Martin denied any involvement with the shooting on December 17, and he
       denied any previous acquaintance with his co-defendants, Arnett Hayes, Gary
       Jordan, Vira Ashby or Dallas Smith. He denied having ever been to Ashby’s
       house.

              Defendant Martin also offered the testimony of Angelina Majors. She
       echoed Martin’s testimony that she was working on December 17 and that she
       had called him at their home on her breaks and he was cooking dinner. She
       acknowledged that she was still romantically involved with Martin and visited
       him in jail.

               Ebony McAllister testified that she went to Martin’s and Majors’ home
       after she and Majors got off work on December 17, and Martin was present
       and had cooked dinner.

              Ladonte Montez Smith did not offer any evidence.

               In rebuttal, the state offered evidence that Anthony McMillan, Tim
       Covington’s roommate, owned a white BMW. Covington had been
       interviewed by the authorities, and he said he had last seen Shaun Fly Smith
       at the end of December, not on December 17, when Smith had paged him to
       meet at a game room. The state also offered evidence that Shaun Fly Smith
       had given a false name when he was apprehended.

              On this evidence, the jury convicted all three defendants of
       premeditated first degree murder for the killing of Jermiyer Warfield. All
       three defendants were convicted of attempted first degree murder of Kevin
       Robinson. The Smiths were convicted of attempted first degree murder of
       Timothy Miller, and Joe Davis Martin was convicted of attempted second
       degree murder of Timothy Miller.

Id. at *1-5 (footnotes omitted).

      Subsequently, on February 1, 2001, Petitioner filed a pro se petition for post-
conviction relief. After the petition was filed, counsel was appointed for Petitioner. For

                                            -7-
various reasons, several attorneys were appointed for Petitioner during the pendency of the
petition. Eventually, an amended petition was filed alleging, among other things, ineffective
assistance of counsel. Petitioner alleged that counsel was ineffective for a multitude of
reasons, including, in part: (1) failing to interview the State’s witnesses; (2) failing to locate
independent witnesses; (3) failing to object to the introduction of hearsay testimony; (4)
failing to call Vira Ashby as a defense witness; (5) failing to file a motion to exclude the
pictures of the weapons found at Ms. Ashby’s house; (6) failing to request proper jury
instructions; (7) failing to object to statements made during closing argument; (8) failing to
object to the jury instruction on transferred intent; (9) failing to argue that there was a
separate verdict for each defendant at trial; and (10) failing to adequately cross-examine
witness Arnett Hayes. Additionally, Petitioner alleged that the State withheld exculpatory
evidence and permitted perjured testimony to go uncorrected at trial.

II. Post-Conviction Hearing

        The post-conviction court held a hearing on the petition. At the hearing, Petitioner
testified that he was tried along with two co-defendants, including Ladonte Shaun Smith (his
brother), and Joseph Martin. Another co-defendant, Gary Jordan, was not tried with them
because he was going to testify for the State at trial.

       Petitioner expressed his complaints regarding trial counsel. Specifically, Petitioner
complained that he was told by trial counsel that a motion to sever was filed. Petitioner later
discovered that there was no severance motion filed in the case. Petitioner felt that it was not
good trial strategy to try the cases together because a lot of the evidence regarding the co-
defendants was not applicable to his case. Petitioner stated that the testimony of Mr. Jordan
was the only testimony that implicated him in the crimes and that there was nothing to
corroborate Mr. Jordan’s testimony.

        Petitioner also complained that trial counsel failed to investigate two of the alibi
witnesses that he suggested: Mario McGee and Dallas Smith. According to Petitioner, these
witnesses would place him elsewhere at the time of the shooting. Petitioner admitted that he
did not know if the alibi witnesses had ever been interviewed but that trial counsel did not
give him a reason for failing to interview witnesses. Further, Petitioner stated that trial
counsel failed to file a “Notice of Alibi” with the trial court despite advising the trial court
that alibi witnesses might be presented.

        Petitioner stated that a change of venue would have been appropriate in the case due
to the large amount of pretrial publicity. In fact, Petitioner recalled a newspaper article that
appeared on the morning of the trial. Petitioner acknowledged that trial counsel questioned
potential jurors about the article, and none of the jurors stated that they would be unable to

                                               -8-
form an impartial opinion based on the publicity. However, Petitioner felt that trial counsel
should have argued for a change of venue or a postponement of the trial.

       Petitioner informed the post-conviction court that trial counsel failed to challenge the
testimony of Mr. Jordan even though the testimony was detrimental to Petitioner’s case.
Specifically, Petitioner stated that trial counsel could have more aggressively cross-examined
Mr. Jordan. Petitioner further complained that trial counsel did not present any evidence on
his behalf and failed to allow Petitioner to testify at trial. Petitioner stated that trial counsel
told him that it was not in his best interest to testify.

        Petitioner testified that trial counsel failed to file a motion to exclude the introduction
of photographs of a weapon that was similar to the weapon used in the shooting. Further,
trial counsel failed to object to statements Petitioner claimed were prejudicial and made
during the State’s closing argument. Petitioner also stated that trial counsel failed to
interview State’s witnesses, Arnett Hayes and Mr. Jordan.

       Trial counsel testified at the hearing. At that time, trial counsel had been a criminal
court judge for nearly five years. Prior to becoming a judge, trial counsel practiced law for
approximately twenty years, and fifty percent of the practice was devoted to criminal law.
Trial counsel testified that he had handled “thousands” of cases during private practice. Trial
counsel was appointed to represent Petitioner.

        In the course of the representation, Petitioner sought and obtained discovery materials
from the State and met with Petitioner ten to twelve times prior to trial. Trial counsel insisted
that he attempted to interview all pertinent witnesses, including State witnesses. However,
trial counsel admitted that he did not interview Mr. Jordan and Harry Ashby because they
were both represented by counsel and refused interviews. Trial counsel was unable to locate
Arnett Hayes.

        Trial counsel testified that he met with and discussed trial strategy with Petitioner
prior to trial and also met with Petitioner’s mother. After reflecting on the trial, trial counsel
felt that there was nothing that surprised him at trial. Trial counsel opined that he had filed
all the necessary motions. In fact, trial counsel testified that in his opinion, a motion for
severance and a motion for change of venue were unnecessary because a Nashville jury
would be appropriate for Petitioner. Trial counsel recalled that he filed several motions in
limine.

        Further, trial counsel testified that Petitioner made it clear to him that he did not want
to testify at trial. According to trial counsel, Petitioner’s sole defense was that he was with
his brother (and co-defendant) Shaun Smith, at the time of the incident. Trial counsel was

                                                -9-
unable to corroborate this alibi. Because of the weakness of Petitioner’s alibi, coupled with
the strength of the co-defendants’ alibis, trial counsel determined that the best trial strategy
would be to allow the alibis of the other co-defendants to effectively beat the testimony of
Mr. Jordan. Trial counsel attempted to create as much reasonable doubt as he could through
the effective cross-examination of Mr. Jordan.

         Trial counsel could not recall if he failed to object to any hearsay issues. Further, trial
counsel testified that the State supplied the potentially exculpatory police reports during
discovery. Trial counsel stated that his policy was to show all available evidence to a
defendant, so he felt secure that he would have shared the police reports with Petitioner prior
to trial. Finally, trial counsel could not recall whether he requested special jury instructions
or objected to the introduction of photographs of the weapon.

      At the conclusion of the hearing, the post-conviction court took the matter under
advisement. In a lengthy written order, the post-conviction court denied the petition.

III. Standard of Review

       A petitioner seeking post-conviction relief must establish his allegations by clear and
convincing evidence. T.C.A. § 40-30-110(f). However, the trial court’s application of the
law to the facts is reviewed de novo, without a presumption of correctness. Fields v. State,
40 S.W.3d 450, 458 (Tenn. 2001). A claim that counsel rendered ineffective assistance is
a mixed question of fact and law and therefore also subject to de novo review. Id.; State v.
Burns, 6 S.W.3d 453, 461 (Tenn. 1999).

       When a petitioner seeks post-conviction relief on the basis of ineffective assistance
of counsel, he must establish that counsel’s performance fell below “the range of competence
demanded of attorneys in criminal cases.” Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn.
1975). In addition, he must show that counsel’s ineffective performance actually adversely
impacted his defense. Strickland v. Washington, 466 U.S. 668, 693 (1984). In reviewing
counsel’s performance, the distortions of hindsight must be avoided, and this Court will not
second-guess counsel’s decisions regarding trial strategies and tactics. Hellard v. State, 629
S.W.2d 4, 9 (Tenn. 1982). The reviewing court, therefore, should not conclude that a
particular act or omission by counsel is unreasonable merely because the strategy was
unsuccessful. Strickland, 466 U.S. at 689. Rather, counsel’s alleged errors should be judged
from counsel’s perspective at the point of time they were made in light of all the facts and
circumstances at that time. Id. at 690.

       A petitioner must satisfy both prongs of the Strickland test before he or she may
prevail on a claim of ineffective assistance of counsel. See Henley v. State, 960 S.W.2d 572,

                                               -10-
580 (Tenn. 1997). That is, a petitioner must not only show that his counsel’s performance
fell below acceptable standards, but that such performance was prejudicial to the petitioner.
Id. Failure to satisfy either prong will result in the denial of relief. Id. Accordingly, this
Court need not address one of the components if the petitioner fails to establish the other.
Strickland, 466 U.S. at 697.

       This Court has previously noted that “cross-examination is a strategic and tactical
decision of trial counsel which is not to be measured by hindsight.” State v. Kerley, 820
S.W.2d 753, 756 (Tenn. Crim. App. 1991). Moreover, “[a]llegations of ineffective assistance
of counsel relating to matters of trial strategy or tactics do not provide a basis for
post-conviction relief” so long as counsel’s “‘choices are informed ones based upon adequate
preparation.’” House v. State, 44 S.W.3d 508, 515 (Tenn. 2001) (quoting Goad v. State, 938
S.W.2d 363, 369 (Tenn. 1996)); Taylor v. State, 814 S.W.2d 374, 378 (Tenn. Crim. App.
1991).

IV. Ineffective Assistance of Counsel

        Petitioner in the case herein alleges that the post-conviction court erred in denying the
petition. Specifically, Petitioner argues that trial counsel was ineffective because he: (1)
failed to file or argue a motion to sever defendants; (2) failed to interview and/or present two
alibi witnesses; (3) failed to file or argue a motion to change venue; (4) failed to call
Petitioner as a witness at trial; (5) failed to object to various hearsay statements at trial; (6)
failed to object when the State withheld exculpatory evidence from the defense; (7) failed to
argue a motion to suppress testimony and pictures relating to a gun; (8) failed to interview
two of the State’s witnesses; and (9) failed to present a defense.

                                         A. Severance

        Petitioner complains that trial counsel failed to seek a severance from the defendants
that were tried jointly. At the post-conviction hearing, trial counsel stated that it was a
tactical decision and felt that the motion was unnecessary. The post-conviction court noted
that the decision was a trial strategy and pointed out that Petitioner actually benefitted from
the joint trial “including multiple avenues of attacking the credibility of the testimony of [the
State’s star witness].” The post-conviction court concluded by determining that it was not
“a reasonable decision” for trial counsel to seek a severance.

       On appeal, this Court may not second-guess the tactical or strategic choices of counsel
unless those choices are based upon inadequate preparation, nor may we measure counsel’s
behavior by 20-20 hindsight. See Hellard, 629 S.W.2d at 9. Typically, allegations of
ineffective assistance of counsel relating to matters of trial strategy or tactics do not provide

                                              -11-
a basis for post-conviction relief. Taylor, 814 S.W.2d at 378. In this case, trial counsel’s
decision not to seek a severance was a reasoned, strategic choice. Therefore, we conclude
that trial counsel’s failure to file a motion for severance did not render counsel’s
representation ineffective. Based on the record, we conclude that the evidence does not
preponderate against the post-conviction court’s determination that Petitioner failed to
establish that counsel’s performance was ineffective in this regard.

                                      B. Alibi Witnesses

        Next, Petitioner alleges that trial counsel failed to interview two alibi witnesses that
Petitioner identified prior to trial and failed to file a “Notice of Alibi” with the trial court.
At the post-conviction hearing, trial counsel acknowledged that Petitioner presented him with
an alibi. Petitioner informed trial counsel that he was with his co-defendant brother. Trial
counsel was unable to corroborate this alibi and determined that the alibi was not as strong
as the alibis offered by the other defendants. Trial counsel felt that the best trial strategy
would be to allow the alibis utilized by the other co-defendants to beat the testimony of the
State’s witnesses.

        The post-conviction court determined that trial counsel “carefully considered all the
relevant avenues of presenting a competent defense” and the decision not to present the
testimony of the purported alibi witnesses was “reasonable.” We agree. Generally, “[w]hen
a petitioner contends that trial counsel failed to discover, interview, or present witnesses in
support of his defense, these witnesses should be presented by the petitioner at the
evidentiary hearing.” Black v. State, 794 S.W.2d 752, 757 (Tenn. Crim. App. 1990). We
may not speculate on what benefit these witnesses might have offered to Petitioner’s case.
Id. Petitioner did not present the alibi witnesses at the post-conviction hearing. Accordingly,
Petitioner has failed to demonstrate prejudice in this regard.

                                           C. Venue

        Petitioner insists that trial counsel was ineffective for failing to request a change of
venue prior to trial because there was pretrial publicity. At the post-conviction hearing,
Petitioner admitted that trial counsel asked the jury about pretrial publicity and none of the
jurors expressed a problem with rendering an impartial verdict. Further, trial counsel
testified that in his opinion a change of venue was unnecessary. In fact, trial counsel opined
that a Nashville jury would be more sympathetic to Petitioner.

        The post-conviction court determined that the issue was addressed in open court prior
to jury selection and that there was no evidence presented of juror prejudice based on the
pretrial publicity. Moreover, the post-conviction court concluded that trial counsel’s decision

                                              -12-
was reasonable under the circumstances. Based on the record, we conclude that the evidence
does not preponderate against the post-conviction court’s determination that Petitioner failed
to establish that counsel’s performance was ineffective in this regard.

                               D. Petitioner’s Right to Testify

        Petitioner claims that trial counsel prevented him from testifying at his own trial and
failed to adequately explain to Petitioner the rights associated with testifying. Petitioner
further complains about trial counsel’s failure to have a hearing in compliance with Momon
v. State, 18 S.W.3d 152 (Tenn. 1999). Trial counsel testified at the post-conviction hearing
that he discussed the ramifications of testifying with Petitioner prior to trial and that
Petitioner made it clear that he was not interested in testifying.

       The post-conviction court noted that the trial court was not required to have a Momon
hearing as the decision in Momon is not retroactive and post-dates Petitioner’s case by three
years. Further, the post-conviction court accredited the testimony of trial counsel.
Specifically, the post-conviction court determined that trial counsel adequately informed
Petitioner about his rights and provided him with the opportunity to testify and that Petitioner
“affirmatively chose not to testify.”

       Based on the record, we conclude that the evidence does not preponderate against the
post-conviction court’s determination that Petitioner failed to establish that counsel’s
performance was ineffective in this regard. Further, as noted by the post-conviction court,
Momon does not apply retroactively to Petitioner’s case. See Allen Dale Cutshaw v. State,
No. E2002-00438-CCA-R3-PC, 2003 WL 147025, at *7 (Tenn. Crim. App., at Knoxville,
Jan. 22, 2003), perm. app. denied, (June 30, 2003). Petitioner is not entitled to relief on this
issue.

                                          E. Hearsay

       Next, Petitioner alleges that trial counsel failed to object to certain hearsay statements
that were offered at trial by some of the State’s witnesses. Petitioner does not point to
specific statements by witnesses that amounted to hearsay and were objectionable. Trial
counsel testified at the hearing that repeated objections might have a derogatory affect on
Petitioner’s case.

       The post-conviction court determined that trial counsel’s inaction was a matter of trial
strategy. Specifically, the post-conviction court noted that neither of the other defense
attorneys objected to the alleged hearsay statements and that the lack of an objection was
“reasonable” under the circumstances. Based on the record, we conclude that the evidence

                                              -13-
does not preponderate against the post-conviction court’s determination that Petitioner failed
to establish that counsel’s performance was ineffective in this regard.

                                   F. Exculpatory Evidence

        Petitioner insists that trial counsel failed to alert the trial court that the State failed to
provide exculpatory evidence to the defense in the form of a police report. Trial counsel
testified that the State provided him with the report.

       After hearing the testimony, the post-conviction court determined that the State turned
over all potentially exculpatory evidence to trial counsel. Further, the post-conviction court
pointed to Petitioner’s failure to demonstrate that the failure to produce the police report
resulted in a reasonable probability of a changed outcome at trial. Petitioner has failed to
demonstrate that he was prejudiced. Therefore, he is not entitled to relief on this issue.

                                G. Interview of State’s Witnesses

        Petitioner argues on appeal that trial counsel’s failure to interview two of the State’s
witnesses prior to trial resulted in ineffective assistance of counsel. Trial counsel testified
that he attempted to locate witness Arnett Hayes on multiple occasions with no success and
that witness Gary Jordan was represented by counsel and refused to be interviewed.

        The post-conviction court accredited the testimony of trial counsel and determined
that his actions were reasonable. The post-conviction court also noted that witness Hayes
was evading public attention prior to trial and that an attempt was actually made on his life
prior to trial. Based on the record, we conclude that the evidence does not preponderate
against the post-conviction court’s determination that Petitioner failed to establish that
counsel’s performance was ineffective in this regard.

                                   H. Motion to Exclude Gun

       Petitioner next asserts that trial counsel was ineffective because he failed to file a
motion to exclude a photograph of a gun that was similar to a gun used in the crimes. The
post-conviction court noted that neither of the other two defense attorneys objected to the
introduction of the photograph. Further, the post-conviction court determined that the lack
of objection was based upon trial strategy. Based on the record, we conclude that the
evidence does not preponderate against the post-conviction court’s determination that
Petitioner failed to establish that counsel’s performance was ineffective in this regard.




                                                -14-
                                         I. Defense

       Lastly, Petitioner argues that trial counsel failed to provide a real defense at trial.
Trial counsel testified that Petitioner’s alibi defense was weak. Specifically, trial counsel
was unable to corroborate the alibi prior to trial and in assessing the case, determined that
Petitioner’s testimony would probably do more damage than good. Further, trial counsel
opined that the alibi testimony offered by the other two defendants would discredit the
testimony of the State’s star witness. Trial counsel felt that the alibi testimony advanced by
the other two defendants along with an aggressive cross-examination of the State’s witnesses
would be the best trial strategy.

       The post-conviction court determined that this was a reasonably based trial strategy.
Further, Petitioner has not shown how trial counsel’s failure to present any other defense was
prejudicial. Based on the record, we conclude that the evidence does not preponderate
against the post-conviction court’s determination that Petitioner failed to establish that
counsel’s performance was ineffective in this regard.

                                      CONCLUSION

       After a review, we affirm the judgment of the post-conviction court.




                                           THOMAS T. WOODALL, JUDGE




                                             -15-